Citation Nr: 1027770	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to 
December 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2006 rating decision in which the RO, inter alia, 
denied service connection for sleep apnea on a direct basis.  In 
January 2006, the Veteran filed a notice of disagreement (NOD).  
In February 2006, the Veteran clarified that his intent was to 
consider his sleep apnea as secondary to his service-connected 
sinusitis.  In April 2006, the RO denied service connection for 
sleep apnea as secondary to sinusitis.  The Veteran filed another 
NOD in April 2006.  A statement of the case (SOC) was issued in 
June 2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In July 2010, the Veteran's representative submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

In this case, the Veteran was afforded a VA examination in 
November 2005.  It is not clear if the examiner reviewed the 
claims file.  It was noted that the Veteran was recently 
diagnosed with obstructive sleep apnea and used a CPAP machine.  
The examiner made no further remarks concerning the Veteran's 
sleep apnea.

In May 2006, the VA examiner provided an addendum to his 
November 2005 report.  He indicated that he had reviewed the 
claims file.  He remarked that during the November 2005 
examination, the Veteran did not report snoring or sleep 
difficulties while he was in the military, although he did have 
sinus problems and multiple surgeries.  The examiner stated that 
he knew of no evidence that supported chronic sinusitis causing 
obstructive sleep apnea, and that therefore, it was less likely 
than not that the Veteran's obstructive sleep apnea was secondary 
to his chronic sinusitis.

In July 2010, the Veteran submitted an article from Jordan S. 
Josephson, M.D., in which Dr. Josephson states that sinusitis is 
a cause of sleep apnea.  It appears that Dr. Josephson is the 
director of the New York Nasal and Sinus Center.

While the article from Dr. Josephson indicates that a connection 
may exist between sleep apnea and sinusitis, the article is 
general in nature and not specific to the Veteran.  However, it 
is evidence that supports a possible connection between sinusitis 
and sleep apnea, which could, potentially, impact an opinion as 
to medical relationship.

Under these circumstances, the Board finds that a medical 
examination and opinion from an appropriate otolaryngologist, or 
ear, nose, and throat (ENT) physician-based on full 
consideration of the Veteran's documented medical history and 
assertions, as well as Dr. Josephson's article, and supported by 
clearly-stated rationale-would be helpful in resolving the claim 
for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate ENT physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for sleep apnea (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to any scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Additionally, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an otolaryngologist or 
other appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify whether 
the Veteran has current sleep apnea.  Then, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any present sleep apnea (a) 
was caused, or (b) is aggravated by any or 
all of the Veteran's service-connected 
disabilities, to include post-operative 
maxillary sinusitis.  If aggravation of the 
nonservice-connected disability by any 
service-connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In particular, the 
examiner is requested to comment on the 
article of record by Dr. Josephson.

If the examiner determines that it is not at 
least as likely as not that any present sleep 
apnea was caused or is aggravated by any or 
all of the Veteran's service connected 
disabilities, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.  

The examiner should set forth all examination 
findings (if any), along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


